                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION


WILLIAM JESSE RANDALL                       )
                Plaintiff,                  )
                                            )
v.                                          )      JUDGMENT
                                            )
                                            )      No. 2:19-CV-7-FL
ANDREW SAUL, Commissioner of                )
Social Security,                            )
                 Defendant.                 )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion for attorney’s fees under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 14, 2020, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$3,480.00.

This Judgment Filed and Entered on April 14, 2020, and Copies To:
Branch W. Vincent, III (via CM/ECF Notice of Electronic Filing
Cassia W. Parson (via CM/ECF Notice of Electronic Filing)

April 14, 2020                      PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
